Citation Nr: 1706517	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-18 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for peripheral neuropathy in the right upper extremity, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for peripheral neuropathy in the left upper extremity, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for peripheral vascular disease in the right lower extremity, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for osteophyte of the lateral right ilium (claimed as bone growth in the right thigh), to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Mr. Richard K. Hurley, Jr., Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1986 to February 1987, and she had additional service in the Army Reserves from September 1976 to February 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which in pertinent part, declined to reopen the previously denied claim for bilateral knee disorder and denied service connection for peripheral neuropathy in the upper extremities, peripheral vascular disease in the right lower extremity, and osteophyte of the lateral right ilium.  The Veteran appealed the denial of his claims. 

In October 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In February 2015, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records from the Social Security Administration (SSA), updating the claims folder with the Veteran's VA treatment records, and providing him with VA examinations in conjunction with his claims. 

The Board notes that the following issues require appropriate action by the RO, and they will not be addressed further in this decision.  The Veteran has perfected her appeal as to the denial of increased ratings for lumbar spine and right hip disabilities as well as denial of earlier effective dates for grant of service connection for lumbar spine and right hip disabilities.  She has requested to be scheduled for videoconference hearing in conjunction with these appeals.  See September 2015 and September 2016 VA Form-9s.  The RO should schedule the Veteran for a Board hearing in conjunction with her request.  

In addition, the Veteran submitted a timely notice of disagreement as to the RO's April 2016 denial of her claims for entitlement to service connection for posttraumatic stress disorder, cognitive disorder, and left shoulder disorder, and entitlement to increased rating for left hip disability, as well as entitlement to a total disability rating due to individual unemployability (TDIU).  See June 2016 VA Form 21-0958.  The RO must issue a statement of the case (SOC) for these issues. 


FINDINGS OF FACT

1.  The Veteran's current bilateral knee disorder, to include degenerative arthritis, did not manifest until decades after her active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to her active period of service, incurred during a period of active duty of training (ACDUTRA), or resulted from an injury incurred during a period of inactive duty for training (INACDUTRA).

2.  The preponderance of the competent evidence is against a finding that the Veteran's current bilateral knee disorder was proximately caused or aggravated by her service-connected disabilities.   

3.  The Veteran's current peripheral neuropathy of the bilateral upper extremities did not manifest until decades after her active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to her active period of service, incurred during a period of ACDUTRA or resulted from an injury incurred during a period INACDUTRA.

4.  The preponderance of the competent evidence is against a finding that the Veteran's current peripheral neuropathy of the bilateral upper extremities was proximately caused or aggravated by her service-connected disabilities.   

5.  The Veteran's current peripheral vascular disease of the right lower extremity did not manifest until decades after her active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to her active period of service, incurred during a period of ACDUTRA or resulted from an injury incurred during a period INACDUTRA.

6.  The preponderance of the competent evidence is against a finding that the Veteran's peripheral vascular disease of the right lower extremity was proximately caused or aggravated by her service-connected disabilities.   

7.  The competent evidence of record shows that the Veteran's osteophyte on the lateral right ilium did not manifest until decades after her active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to her active period of service, incurred during a period of ACDUTRA, or resulted from an injury incurred during a period of INACDUTRA. 

8.  The preponderance of the competent evidence is against a finding that the Veteran's osteophyte on the lateral right ilium was proximately caused or aggravated by her service-connected disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection a right knee disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection a left knee disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection peripheral neuropathy in the right upper extremity, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection peripheral neuropathy in the left upper extremity, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection peripheral vascular disease in the right lower extremity, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

6.  The criteria for entitlement to service connection osteophyte in the lateral right ilium, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA sent a letter to the Veteran in October 2007 that addressed the notice elements concerning his claims for service connection on both direct and secondary bases.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to her and VA's respective duties for obtaining evidence.   Her claims were most recently re-adjudicated in the September 2016 supplemental statement of the case (SSOC). 

The Board finds that all notices required by implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA has obtained the Veteran's service records, post-service VA treatment records, identified private treatment records, and records from Social Security Administration (SSA), as well as her lay statements and testimony.  

In addition, VA provided the Veteran with examinations in March 2008 and June 2016 in conjunction with her claimed disorders.  The 2016 VA examiner provided medical conclusions addressing whether the Veteran's claimed conditions were the result of her service, to include as secondary to her service-connected disabilities.  The VA examiner addressed whether the Veteran's claimed disorders were proximately caused or aggravated by her service-connected disabilities.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that the Veteran's records from SSA and her VA treatment records have been obtained and associated with the claims folder, and adequate VA medical opinions were obtained in conjunction with the Veteran's claims.  A review of the record reflects compliance with the Board's February 2015 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6 (c)(1).  The regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation do not apply to periods of ACDUTRA or INACDUTRA. Biggins, 1 Vet. App. at 474.

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disorder was related to period of service.  38 C.F.R. § 3.303 (d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2016).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition. Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 
The Veteran seeks entitlement to service connection for bilateral knee disorder, peripheral neuropathy in both upper extremities, peripheral vascular disease in the right lower extremity, and osteophyte in the lateral right ilium.  The Veteran believes that her current diagnosed disorders are related to her service in the Army Reserves.  She reports that she suffered injury to her knees and right hip/thigh during periods of active duty for training.  In the alternative, the Veteran asserts that her current diagnosed disorders are proximately caused or aggravated by her service-connected bilateral hip and lumbar spine disabilities.  

The Veteran had active duty from September 1986 to February 1987, and she served in the Army Reserves from September 1976 to February 2001 with periods of ACDUTRA and INACDUTRA. The Veteran's service treatment records are absent of any complaint, treatment, or diagnosis of chronic knee problems, peripheral neuropathy in the upper extremities, vascular disease in the right lower extremity, or bone growth on the right ilium.  These records do confirm that she suffered injury to her right hip area when she was struck by the bottom of a floor buffer in July 1983.  At the time, there was evidence of moderate tenderness of the upper right thigh.  However, a September 1983 bone scan revealed normal pelvis and hips.  The 1983 bone scan did contained findings of minimal degenerative changes in both knees.  

Pertinently, the Veteran's periodic service examinations dated in March 1986, September 1989, April 1993, and September 1998 do not indicate problems involving his knees, peripheral nerves, vascular system, or bone growth. In the corresponding associated reports of medical history, the Veteran specifically denied experiencing knee trouble, neuritis, paralysis, growths, and symptoms indicative of vascular problems.  

The Veteran initiated a claim for service connection for bilateral knee disorder in April 1998, and at that time, she reported that her current knee problems were related to a 1983 in-service injury.  She reported that she injured her knees from wear and tear during marches while in the Army Reserves.  

The Veteran underwent an October 1998 VA examination in conjunction with her claims.  The Veteran informed the VA examiner that she had experienced knee pain since boot camp and she was on crutches in 1983 because of knee problems.  The examination report shows that Veteran experienced painful and limited range of motion in her knees.  It was noted that the Veteran had recently undergone arthroscopic surgery on her right knee, and there was evidence of mild swelling.  X-ray film revealed no bone abnormality in either knee.   The Veteran was assessed with bilateral knee strain.  

A November 1999 private orthopedic narrative report, by Dr. D.B. to another physician, shows that he had treated the Veteran for left knee problems following a slip and fall injury in July 1998.  Clinical evaluation revealed tenderness of left knee, and x-ray film was negative arthritis in the left knee.  In September 1998, diagnostic evidence revealed that the Veteran had a right medial meniscus tear, and she underwent arthroscopic surgery on her right knee in October 1998.  Dr. B. found that the Veteran has sustained permanent injury to her left and right knees as result of the July 1998 fall injury, which has required surgical repair to both knees.  

Subsequent private treatment records show that the Veteran required additional arthroscopic surgeries on each knee because of meniscus problems.  She has continued to receive treatment for bilateral knee pain.  An August 2007 VA x-ray report shows evidence of arthritic changes in the left knee.  She has been assessed with osteoarthritis in both knees.  The Veteran had a left total knee replacement surgery in June 2010.

Post-service treatment records show that the Veteran began seeking treatment for complaints of tingling and numbness in her hands in 2002.  Private treatment records show that she had a history of a work-related injury to her cervical spine in July 1998, when baggage fell from an overhead airplane compartment and landed on her neck.  She underwent cervical fusion surgery at C5-C6 and C6-C7.  A January 2003 private electromyogram (EMG) and nerve velocity conduction reports show essentially normal findings and no evidence of neuropathy in either upper extremity, but there was evidence of possible cervical radiculopathy on the left side.  Subsequent private treatment records show diagnosis of peripheral neuropathy in both upper extremities based on her subjective complaints of tingling, numbness and pain in both upper extremities, as well as continue to reflect assessment of cervical radiculopathy worse on left than right side.  See private neurology evaluation records from Dr. A.M.A. starting in 2003. 

Post-service treatment records show that the Veteran presented with complaints of pain and cramping in her right lower extremity in November 2004.  Private diagnostic testing revealed she had stenosis of the external iliac and the common femoral arteries.  She underwent artherectomy surgery on the right iliac artery.   Subsequent treatment records show that the Veteran has been diagnosed with peripheral vascular disease in the right lower extremity.  

Post-service treatment records show that diagnostic imagining first showed evidence of a bone abnormality located on the Veteran's right ilium in August 2004.  It was originally assessed as an exostosis of right ilium.  She was later assessed with osteophyte of the lateral right ilium.  Previous VA x-ray film dated in October 1998 and a December 2003 VA bone scan report do not show findings of any bone abnormality located on the right ilium.  

In a March 2005 VA orthopedic consultation report, the VA physician recorded the Veteran's reported history of being struck in the right hip with a floor buffer during her period of service and complaints of intermittent discomfort in that area since then.  However, the VA physician noted that the December 2003 bone scan did not reveal evidence indicative of exostosis.  The VA physician concluded that he was unable to identify the etiology of the exostosis on the Veteran's right ilium. 

The Veteran was afforded with a March 2008 VA examination in conjunction with her claims for peripheral vascular disease and bone growth.  The VA examiner noted the Veteran's reported history of in-service injury to her right hip when she was struck with a floor buffer.  The VA examination report shows she was diagnosed with peripheral vascular disease of the right lower extremity with claudication and osteophyte of the lateral right ilium.  

In June 2016, the Veteran underwent VA examinations in conjunction with her claims on appeal.  The VA knee examination report shows that the Veteran has a diagnosis of osteoarthritis in both knees, and history of medial meniscus tear.  The Veteran reported that she injured her left knee during service, and since her separation from service, she has undergone four surgeries on her left knee, to include a total knee replacement.  She further reported that her right leg is shorter than her left, and it has caused her right knee problems.  Based on a review of the claims folder, the VA examiner concluded that it was less likely than not that the Veteran's current bilateral knee disorder was related to her period of service.  In support of this medical conclusion, the VA examiner noted that there was no mention of knee injury or treatment in the Veteran's service treatment records and post-service medical evidence only shows evidence of minimal arthritis of the left knee in 2008.  Rather, the VA examiner found that the Veteran's current bilateral knee disorder was consistent with her age and obesity.  The VA examiner further concluded that it was less likely than not that the Veteran's current bilateral knee disorder was proximately caused or aggravated by her service-connected disabilities.  In support of this medical conclusion, the VA examiner stated that there was no evidence in the mainstream medical literature, consensus in the medical community, or evidence in this specific case that supported any causal or aggravating relationship between the Veteran's bilateral knee disorder and her service-connected disabilities. 

The VA artery examination report shows that the Veteran has a current diagnosis of peripheral vascular disease of the right lower extremity.  The Veteran reported she was diagnosed with iliac and mesenteric artery narrowing in 2005, and she later underwent atherectomy on the right leg. Based on a review of the claims folder, the VA examiner concluded that it was less likely than not that the Veteran's current peripheral vascular disease in the right lower extremity was related to her period of service.  In support of this medical conclusion, the VA examiner noted that there was no evidence of peripheral vascular disease in the Veteran's service treatment records, and post-service treatment records do not show she was diagnosed until the early 2000s.  The VA examiner further concluded that it was less likely than not that the Veteran's peripheral vascular disease was proximately caused or aggravated by her service-connected disabilities.  In support of this medical conclusion, the VA examiner stated that peripheral vascular disease is due to atherosclerosis of the arteries, which is neither caused nor aggravated by degenerative arthritis in the hips or back.  Rather, the VA examiner found that her peripheral vascular disease was likely due to her history of smoking, diabetes, hypertension, and high cholesterol. 

The VA peripheral nerve examination report shows that the Veteran has a current diagnosis of peripheral neuropathy.  The Veteran reported that she had surgery on her cervical spine around 2000 and she developed pain, tingling, and numbness in her upper extremities.  Neurologic evaluation in the upper extremities revealed no abnormalities.  Based on a review of the claims folder, the VA examiner concluded that it was less likely than not that the Veteran's current peripheral neuropathy in both upper extremities was related to her period of service.  In support of this medical conclusion, the VA examiner noted that there was no evidence of peripheral neuropathy in the upper extremities in the Veteran's service treatment records.  The VA examiner further concluded that it was less likely than not that the Veteran's peripheral neuropathy in the upper extremities was proximately caused or aggravated by her service-connected disabilities.  In support of this medical conclusion, the VA examiner stated that the Veteran only had subjective complaints of tingling and numbness, and there was no objective evidence of peripheral neuropathy in her upper extremities.  Moreover, the VA examiner the VA examiner stated that there was no evidence in the mainstream medical literature, consensus in the medical community, or evidence in this specific case that supported any secondary relationship between the Veteran's peripheral neuropathy in upper extremities and her service-connected disabilities.

The VA hip examination report shows that the Veteran has a current diagnosis of osteophyte in the lateral right ilium.  The Veteran reported a history of an in-service injury to her right hip when she was stuck by a floor buffer.  Based on a review of the claims folder, the VA examiner concluded that it was less likely than not that the Veteran's current osteophyte in the lateral right ilium was related to her period of service.  In support of this medical conclusion, the VA examiner noted that the Veteran's service treatment record did not show a diagnosis of osteophyte of the lateral right ilium.  The osteophyte was not present on the 1998 VA hip x-ray.  There was no x-ray evidence of osteophyte of the right ilium until 2004.  The VA examiner further concluded that it was less likely than not that the Veteran's osteophyte of the lateral right ilium was proximately caused or aggravated by her service-connected disabilities.  In support of this medical conclusion, the VA examiner stated that there was no evidence in the mainstream medical literature, consensus in the medical community, or evidence in this specific case that supported any secondary relationship between the Veteran's osteophyte on the right ilium and her service-connected disabilities.

Based on the foregoing, the Board finds that the Veteran's bilateral knee disorder, peripheral neuropathy in the upper extremities, peripheral vascular disease in the right lower extremity, and osteophyte of the lateral right ilium were not incurred in or aggravated by her military service. 

The Veteran does not contend that her current disorders were incurred during her period of active service from September 1986 to February 1987.  The medical evidence does reflect findings of peripheral neuropathy in her upper extremities, peripheral vascular disease, or osteophyte on the right ilium until decades after her active service.  Although the 1983 bone scan showed findings of minimal degenerative changes in both knees, subsequent x-ray film showed normal bilateral knees in October 1998.  There was no x-ray evidence of arthritis in the knees until 2008.  As shown above, the competent medical evidence does not show, and the Veteran has not asserted, that her current diagnosed arthritis involving knees, peripheral neuropathy of the upper extremities, peripheral vascular disease, or osteophyte of the lateral right ilium were incurred during her period of active service or within the first year afterwards.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board also finds that the diagnoses of the Veteran's arthritis involving her knees, and diagnoses of peripheral neuropathy of the upper extremities, and peripheral vascular disease do not correspond with a disease any period of ACDUTRA nor does the evidence show that the Veteran incurred injury to her knees or upper extremities during periods of INACDUTRA. The Veteran's Army Reserve service treatment records do not show complaints of or treatment for injuries involving her knees, peripheral nerves in the upper extremities, or vascular system.  Pertinently, the Veteran's period service examinations dated in March 1986, September 1989, April 1993, and September 1998 do not indicate problems involving her knees, upper extremities, nerves, or vascular system.  In the corresponding associated reports of medical history, the Veteran specifically denied experiencing painful knee trouble, neuritis, paralysis, and symptoms indicative of vascular problems. 

Post-service treatment records do not reflect radiographic evidence of degenerative arthritis of the knees until after the Veteran's Army Reserve service.  Notably, consideration of presumptive service connection for chronic disease is not permissible for periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service. 

The service treatment records do confirm that the Veteran suffered injury to her right hip when she was struck by a floor buffer in July 1983, and the Veteran reports she has experienced intermittent pain in that area since then.  She believes that her in-service injury has led to the development of her osteophyte of the lateral right ilium.  The Board finds that the evidence of record does demonstrate that the Veteran suffered an in-service injury to her right thigh during a period of ACDUTRA and/or INACDUTRA, with respect to her claim for service connection for osteophyte of the lateral right ilium. 

The Board next addresses whether the competent evidence of record demonstrates a nexus or relationship, between the Veteran's current claimed disorders and her period of service, to include periods of ACDUTRA or INACDUTRA.  Here, there is no favorable medical nexus opinion of record that supports such a medical link between any of the Veteran's claimed disorders and her service.  Rather, the 2016
VA examiner provided medical conclusions that weigh against the Veteran's claims on a direct basis.  The VA examiner concluded that it was less likely than not that the Veteran's current bilateral knee disorder, peripheral neuropathy of the upper extremities, peripheral vascular disease, and osteophyte of the right ilium were incurred in or related to an injury during her period of service, to include periods of ACDUTRA and INACDUTRA.  

In support of this medical conclusion, the 2016 VA examiner noted that a review of the Veteran's service treatment records did not show any treatment or diagnosis of bilateral knee problems, peripheral neuropathy in the upper extremities, peripheral vascular disease, or osteophyte of the lateral right illume.  Rather, the VA examiner noted that medical evidence did not contain x-ray evidence of osteophyte of the right ilium until 2004, x-ray evidence of arthritis of the knees until 2008.  Moreover, the VA examiner found that the Veteran's peripheral vascular disease was likely related to her history of smoking, diabetes, hypertension, and high cholesterol. 

There is no medical opinion to the contrary to the VA examiner's medical opinions. 

As noted in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis and vascular disease, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted that she has experienced symptoms of peripheral vascular or peripheral neuropathy problems continuously since her period of service.  She has asserted that she has experienced bilateral knee problems since her period of service.   

The Veteran is competent to report her history of bilateral knee symptoms; however, the Board finds that her account is not credible.  The Veteran specifically denied any knee problems on her reports of Medical history dated in March 1986, September 1989, April 1993, and September 1998.  In addition, the post-service medical evidence demonstrates that she had an intervening knee injury in July 1998, which her treating private physician found as the likely etiology of her current bilateral knee problems.  Moreover, the Board finds that the Veteran's lay reports of continuity of symptoms are outweighed by the 2016 VA examiner's medical opinion that her current bilateral knee disorder is not related to her period of service.  This medical opinion was based on a review of the claims folder, and included consideration of the Veteran's reported medical history. 

The Veteran has not submitted any medical or scientific evidence that shows a positive association between her current disorders and her service.  Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's current claimed disorders and her service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted for bilateral knee disorder, peripheral neuropathy in the upper extremities, peripheral vascular disease in the right lower extremity, and osteophyte of the lateral right ilium.

Turning to the Veteran's alternative assertions - entitlement to service connection on a secondary basis - the remaining question is whether the medical evidence supports, or is at least in equipoise, as to the Veteran's assertion that her current claimed disorders are proximately caused or aggravated by her service-connected lumbar spine and hip disabilities.  See 38 C.F.R. § 3.310.  Here, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran's bilateral knee disorder, peripheral neuropathy in the upper extremities, peripheral vascular disease in the right lower extremity, and osteophyte of the lateral right ilium are proximately caused or aggravated by his service-connected disabilities. 

The Veteran believes that her current claimed disorders are attributable to her service-connected lumbar spine and right shoulder disabilities.  However, the 2016 VA examiner's medical opinions weigh heavily against the Veteran's claims on a secondary basis.  The VA examiner concluded that the Veteran's bilateral knee disorder, peripheral neuropathy in the upper extremities, peripheral vascular disease in the right lower extremity, and osteophyte of the lateral right ilium were not proximately caused or aggravated by her service-connected lumbar spine and right shoulder disabilities.  These medical opinions were based on a review of the evidence, including after a review of the claims folder, including the findings from the VA examinations.  In terms of underlying rationale, the VA examiner explained that there was no evidence in the mainstream medical literature, consensus in the medical community, or evidence in this specific case, that supports a secondary relationship between the Veteran's bilateral knee disorder, peripheral neuropathy of the upper extremities, peripheral vascular disease, or osteophyte on the right ilium and her service-connected disabilities.

The Board has considered the Veteran's assertions that her claimed disorders are related to her period of service or as secondary to her service-connected disabilities.  However, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic, neurologic, or vascular medicine so as to be able to provide an etiology between her current claimed disorders and her service or secondary to service-connected disabilities through her observation of her symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 30 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the determination of the nature and etiology of bone abnormalities, peripheral neuropathy, and vascular diseases require diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the more probative competent medical opinion of record comes from the VA examiner, who has opined against such medical links. 

In sum, the weight of the evidence is against a finding that the Veteran's bilateral knee disorder, peripheral neuropathy of the upper extremities, peripheral vascular disease, or osteophyte on the right ilium is directly related to service, to include period of ACDUTRA or INACDUTRA.  Furthermore, the Board finds that the VA examiner's medical opinions carry more weight against the claims on secondary basis.  The preponderance of the medical evidence is against a finding that the Veteran's bilateral knee disorder, peripheral neuropathy of the upper extremities, peripheral vascular disease, or osteophyte on the right ilium are etiologically related to the Veteran's period of service, to include as secondary to her service-connected disabilities.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.


ORDER

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for peripheral neuropathy in the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy in the left upper extremity is denied. 

Entitlement to service connection for peripheral vascular disease in the right lower extremity is denied. 

Entitlement to service connection for osteophyte of the lateral right ilium (claimed as bone growth in the right thigh) is denied. 



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


